DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .no


Status of Claims 
This action is in reply to the claims filed on 30 April 2021.
Claims 1-20 are pending and have been examined. 

Information Disclosure Statement  
	The Information Disclosure Statement filed on 30 April 2021, has been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a system, and claims 15-20 are directed to product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of personalized recommendations.  Specifically, representative claim 1 recites the abstract idea of: 
determining a momentum score for each item of a training data set; 
querying a recommendation for an initial list of items, wherein each item of the initial list of items has a confidence score assigned by a recommendation, and wherein each of the initial list of items is determined based on user activity; 
generating a blended score for each item of the initial list of items, wherein the blended score is determined based on the momentum score and the confidence score for each item of the initial list of items; and 
presenting a personalized list of recommendations to the user based on the blended score for each item of the initial list of items. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of personalized recommendations, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claim recites the steps of determining a momentum score for items that is based on a user’s activity, querying for a recommendation for initial list of items, where each item has a confidence score, generating a blended score for each item that is based on the momentum and confidence scores for each item, and presenting a list of personalized recommendations to a user based on the blended score for each item, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional element of an engine. The additional element considered individually and in combination with other claim features, does not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of an engine recited in the independent claim 1, is recited and described in a generic manner and merely applies the abstract idea using a generic computer. As such, the additional element, considered individually and in combination, does not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Independent claims 8 and 15 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 8 includes the additional elements of one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on the at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing and independent claim 15 includes the additional element of one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform. The Applicant’s specification does not provide any discussion or description of one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on the at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing in claim 8 and one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform in claim 15, as being anything other than generic elements. Thus, the claimed additional elements of claims 8 and 15 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 8 and 15, do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 8 and 15, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 8 and 15 are ineligible. 
Dependent claims 2-7, 9-14, and 16-20 do not aid in the eligibility of the independent claims 1, 8, and 15, respectively.  The claims of 2-7, 9-14, and 16-20 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
It is noted that the dependent claims includes the additional elements of natural language processing (claims 3, 10, &17), an internet (claims 5), a confidence boosting method claims 7, 14, & 20).  Applicant’s specification does not provide any discussion or description of the additional elements recited in the dependent claims, as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 3, 5, 7, 10, 14, 17, and 20 are directed towards an abstract idea. Additionally, the additional elements of claims 3, 5, 7, 10, 14, 17, and 20, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, dependent claims 2-7, 9-14, and 16-20 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kruzick, A., et al. (PGP No. US 2022/0334685 A1), in view of Matloub, M. (PGP No. US 2021/0365511 A1). 

Claim 1-
Kruzick discloses a method for personalized recommendations (Kruzick, see: paragraph [0013] disclosing “customize the presentation of recommendations”; and see: paragraph [0042] disclosing “machine learning model 202” and “enables the generation of intelligent snap assist recommendations”), the method comprising: 
determining a momentum score for each item of a training data set (Kruzick, see: paragraph [0042] disclosing “machine learning model 202 receives a plurality of items 204 [i.e., training data set]”; and see: paragraph [0044] disclosing “the machine learning model can receive a set of factor weights 208 that serve to emphasize or deemphasize individual factors [i.e., determining momentum score for each item]” and “weights 208 can also be adjusted by the machine learning model 202 using user activity 210 which defines various activity”); 
a recommendation engine for an initial list of items, wherein each item of the initial list of items has a confidence score assigned by the recommendation engine, and wherein each item of the initial list of items is determined based on user activity (Kruzick, see: paragraph [0044] disclosing “weights 208 can also be adjusted by the machine learning model 202 using user activity 210 which defines various activity [i.e., user activity]”; and see: paragraph [0045] disclosing “After receiving the items 204, factors 206, weights 208, and user activity data 210 [i.e., momentum score]”, the machine learning model [i.e., recommendation engine] can calculate a confidence score for each of the items and generate a set of scored items 212”; Also see: FIG. 2); 
generating a blended score for each item of the initial list of items, wherein the blended score is determined based on the momentum score and the confidence score for each item of the initial list of items (Kruzick, see: paragraph [0045] disclosing “After receiving the items 204, factors 206, weights 208, and user activity data 210 [i.e., momentum score]” and “can calculate a confidence score for each of the items and generate a set of scored items 212 [i.e., blended score]”) (Examiner’s note:  The Examiner is interpreting that the factor weights that include the activity of a user, and the confidence score of each item, are used to generate the scored items of the recommended list of items, are equivalent to the claimed feature of a blended score, which is generated based on the momentum score and the confidence score.); and 
presenting a personalized list of recommendations to the user based on the blended score for each item of the initial list of items (Kruzick, see: paragraph [0045] disclosing “The system can then sort the scored items [i.e., blended score] to generate a ranked list of items 214” and “recommended items 216 from the ranked list of items to present to the user in the snap assist UI”).
Although Kruzick does disclose a recommendation engine for lists of items (Kruzick, see: paragraph [0042] disclosing “machine learning model 202” and “enables the generation of intelligent snap assist recommendations”), Kruzick does not disclose a query for the recommendation engine. Kruzick does not disclose: 
querying a recommendation engine for items; 
Matloub, however, does teach: 
querying a recommendation engine for items (Matloub, see: paragraph [0050] teaching “search content can include terms to be used in the search for recommended content” and “search content can include keywords”). 
This step of Matloub is applicable to the method of  Kruzick, as they both share characteristics and capabilities, namely, they are directed to curated and personalized recommendations of items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kruzick to include the feature of querying a recommendation engine for items, as taught by Matloub. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Kruzick to improve retrieved recommendations of content by processing input of a search query (Matloub, see: paragraph [0007]).  

Claim 2-
Kruzick in view of Matloub teach the method of claim 1, as described above. 
Kruzick discloses wherein 
the momentum score is based on at least a behavioral dimension, a declarative dimension (Kruzick, see: paragraph [0044] disclosing “the machine learning model can receive a set of factor weights 208 that serve to emphasize or deemphasize individual factors [i.e., momentum score]” and “weights 208 can also be adjusted by the machine learning model 202 using user activity 210 which defines various activity [i.e., behavior dimension]”; and see: paragraph [0054] disclosing “weighting schemes and/or mechanisms for scoring items 212 can be utilized” and “according to the preference of an individual [i.e., declarative dimension]”) (Examiner’s note: The Examiner is interpreting the preference of an individual to be equivalent to the claimed declarative dimension, as paragraph [0038] of the instant specification describes the declarative dimension as user preferences or input.). 
Although Kruzick discloses a behavior dimension and a declarative dimension that is used to generate a momentum score (Kruzick, see: paragraph [0044] disclosing “weights 208 can also be adjusted by the machine learning model 202 using user activity 210 which defines various activity”; and paragraph [0054] disclosing “preference of an individual”), Kruzick does not disclose a policy dimension. Kruzick does not disclose: 
a policy dimension; 
Matloub, however, does teach: 
a policy dimension (Matloub, see: paragraph [0047] teaching “content curation services can be utilized to inspect inputs to derive recommended content” and “can use various rules” and “machine learning”; and see: paragraph [0050] teaching “search content can include keywords…sentiment”) (Examiner’s note: The Examiner is interpreting the rules and sentiment of Matloub to be equivalent to the claimed policy dimension, as paragraph [0025] of the instant specification describes the policy dimension as a rule, policy, regulation, causes or beliefs of a user.). 
 This step of Matloub is applicable to the method of  Kruzick, as they both share characteristics and capabilities, namely, they are directed to curated and personalized recommendations of items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kruzick to include the feature of a policy dimension, as taught by Matloub. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Kruzick to improve retrieved recommendations of content by processing input of a search query (Matloub, see: paragraph [0007]).  
Claim 3-
Kruzick in view of Matloub teach the method of claim 2, as described above. 
Kruzick discloses wherein 
the behavioral dimension is extracted from the training data set using natural language processing (Kruzick, see: paragraph [0040] disclosing “machine learning model 110 can analyze the user selection data 112 to inform future snap assist recommendations and tailor the user experience to specific habits and contexts of individual users” and “the machine learning model 110 can be initially trained using user data”).
Although Kruzick discloses behavior dimensions extracted from a training data set (Kruzick, see: paragraph [0040] disclosing “the machine learning model 110 can be initially trained using user data”), Kruzick does not disclose that the information is extracted using natural language processing. Kruzick does not disclose: 
the dimension from data using natural language processing; 
Matloub, however, does teach: 
the dimension from data using natural language processing (Matloub, see: paragraph [0050] teaching “the user content to drive search content from the user content” and “can include terms to be used in the search for recommended content. Example types of search content can include keywords, natural-language understanding”). 
 	This step of Matloub is applicable to the method of  Kruzick, as they both share characteristics and capabilities, namely, they are directed to curated and personalized recommendations of items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kruzick to include the feature of the dimension from data using natural language processing, as taught by Matloub. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Kruzick to improve retrieved recommendations of content by processing input of a search query (Matloub, see: paragraph [0007]).

Claim 4-
Kruzick in view of Matloub teach the method of claim 2, as described above. 
Kruzick discloses the dimension is updated in real time (Kruzick, see: paragraph [0059] disclosing operation may be added, omitted and/or performed simultaneously [i.e., updated in real time]”).  
Although Kruzick discloses a behavior dimension and a declarative dimension, as well as the dimensions updated in real time (Kruzick, see: paragraph [0014] disclosing “can detect the user input and continue to generate layouts accordingly”; and see: [0044] disclosing “weights 208 can also be adjusted by the machine learning model 202 using user activity 210 which defines various activity”; and paragraph [0054] disclosing “preference of an individual”), Kruzick does not disclose a policy dimension that is based on a sentiment. Kruzick does not disclose: 
the policy dimension is based on a sentiment; 
Matloub, however, does teach: 
a policy dimension is based on a sentiment (Matloub, see: paragraph [0047] teaching “content curation services can be utilized to inspect inputs to derive recommended content” and “can use various rules” and “machine learning”; and see: paragraph [0050] teaching “search content can include keywords…sentiment”) (Examiner’s note: The Examiner is interpreting the rules and sentiment of Matloub to be equivalent to the claimed policy dimension, as paragraph [0025] of the instant specification describes the policy dimension as a rule, policy, regulation, causes or beliefs of a user.). 
 This step of Matloub is applicable to the method of  Kruzick, as they both share characteristics and capabilities, namely, they are directed to curated and personalized recommendations of items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kruzick to include the feature of a policy dimension is based on a sentiment, as taught by Matloub. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Kruzick to improve retrieved recommendations of content by processing input of a search query (Matloub, see: paragraph [0007]).  

Claim 5-
Kruzick in view of Matloub teach the method of claim 1, as described above. 
Kruzick further discloses wherein presenting the personalized list of recommendations to the user (Kruzick, see: paragraph [0045] disclosing “recommended items 216 from the ranked list of items to present to the user in the snap assist UI”) further comprises: 
displaying the personalized list of recommendations to the user in an internet browser (Kruzick, see: paragraph [0042] disclosing “a website”), wherein the personalized list of recommendations is updated based on a plurality of user feedback (Kruzick, see: paragraph [0044] disclosing “the user activity data 210 can be an aggregate of multiple users' habits such as within a household, an organization, or globally to allow the machine learning model to adapt to large scale trends”; and see: paragraph [0073] disclosing “the display engine 602 can adjust layouts 608 to account for the user’s feedback [i.e., updated based on user feedback]”). 
Claim 6-
Kruzick in view of Matloub teach the method of claim 5, as described above. 
Kruzick further discloses wherein 
the plurality of user feedback adjusts the behavioral dimension (Kruzick, see: paragraph [0044] disclosing “the user activity data 210 can be an aggregate of multiple users' habits such as within a household, an organization, or globally to allow the machine learning model to adapt to large scale trends”; and see: paragraph [0073] disclosing “the display engine 602 can adjust layouts 608 to account for the user’s feedback”).

Regarding Claim 8-
Claim 8 is directed to a system. Claim 8 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. It is noted that claim 8 also recites the features of one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing, disclosed by Kruzick (Kruzick, see: paragraph [0060] disclosing “performed by execution of computer-readable instructions included on a computer-storage media” and “including single-processor”). Claim 8 is therefore rejected for the same reasons as set forth above for claim 1.  



Regarding Claim 9-
Claim 9 is directed to a system. Claim 9 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a method. Claim 9 is therefore rejected for the same reasons as set forth above for claim 2.  

Regarding Claim 10-
Claim 10 is directed to a system. Claim 10 recites limitations that are parallel in nature to those addressed above for claim 3, which is directed towards a method. Claim 10 is therefore rejected for the same reasons as set forth above for claim 3.  

Regarding Claim 11-
Claim 11 is directed to a system. Claim 11 recites limitations that are parallel in nature to those addressed above for claim 4, which is directed towards a method. Claim 11 is therefore rejected for the same reasons as set forth above for claim 4.  

Regarding Claim 12-
Claim 12 is directed to a system. Claim 12 recites limitations that are similar in nature to those addressed above for claim 5, which also includes the features of displaying the personalized list of recommendations to the user in an internet browser (Kruzick, see: paragraph [0042] disclosing “a website”), and is directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above for claim 5.   


Regarding Claim 13-
Claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 6, which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 6.  

Regarding Claim 15-
Claim 15 is directed to a product of manufacture. Claim 15 recites limitations that are similar in nature to those addressed above for claim 1, which is directed towards a method. Claim 15 also includes the features of one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform, disclosed by Kruzick (Kruzick, see: paragraph [0060] disclosing “performed by execution of computer-readable instructions included on a computer-storage media” and “including single-processor”; and see: paragraph [0094] disclosing “non-transitory computer storage medium”). Claim 15 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding Claim 16-
Claim 16 is directed to a product of manufacture. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 2.
  


Regarding Claim 17-
Claim 17 is directed to a product of manufacture. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 3.

Regarding Claim 18-
Claim 18 is directed to a product of manufacture. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 4 which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 4.

Regarding Claim 19-
Claim 19 is directed to a product of manufacture. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 5, which also includes the features of displaying the personalized list of recommendations to the user in an internet browser (Kruzick, see: paragraph [0042] disclosing “a website”), and is directed towards a method. Claim 19 is therefore rejected for the same reasons as set forth above for claim 5.



Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kruzick, A., et al., in view of Matloub, M., and Cramer, M. (Patent No. US 8,117,197 B1). 

Claim 7-
Kruzick in view of Matloub teaches the method of claim 1, as described above. 
Kruzick discloses wherein generating the blended score for each item of the initial list further comprises: 
reordering the initial list of items using a confidence boosting method (Kruzick, see: paragraph [0014] disclosing “adjusts future layouts”; and see: paragraph [0045] disclosing “a threshold number of items and adjust the various thresholds”; and see: paragraph [0109] disclosing “determining that a number of items in the set of recommended items that have a confidence score above the threshold confidence score” and “displaying the alternative set of recommended items in the second display region of the snapped configuration”); and 
Although Kruzick does disclose the reordering of the initial list of items (Kruzick, see: paragraph [0014] disclosing “adjusts future layouts”), Kruzick does not disclose: 
removing one or more items from the initial list of items using an uncorrelated filtering method.
Cramer, however, does teach: 
removing one or more items from the initial list of items using an uncorrelated filtering method (Cramer, see: Abstract teaching “Graphical icons next to search results are employed to enable generating and removing re-ranked results [i.e., uncorrelated filtering], referred to as ‘recommended’ search results”; and see: Col. 10, ll. 10-13 teaching “removing recommendations is a stronger indication of intent than simply skipping a result and, as such, any modifications to the subordinate keyword weights are given additional negative influence”).
This step of Cramer is applicable to the method of  Kruzick, as they both share characteristics and capabilities, namely, they are directed to recommendation results.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kruzick to include the feature of removing one or more items from the initial list of items using an uncorrelated filtering method, as taught by Cramer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Kruzick to improve the relevancy in re-ranking recommendation results (Cramer, see: Col. 1). 

Regarding Claim 14-
Claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 7, which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 7.  

Regarding Claim 20-
Claim 20 is directed to a product of manufacture. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 7 which is directed towards a method. Claim 20 is therefore rejected for the same reasons as set forth above for claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Manggala, P. (Patent No. US 11,436,657 B2), describes a method and system including a recommendation engine receiving a user’s behavior data and associated with a user action taken by a user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571) 272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.P./Examiner, Art Unit 3684                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3684